Dismissed and Memorandum Opinion filed May 25, 2006








Dismissed and Memorandum Opinion filed May 25, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01262-CR
____________
 
NATHAN EUGENE RICE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
400th District Court
Fort Bend County,
Texas
Trial Court Cause No.
38,824A
 

 
M E M O R A N D U M   O P I N I O N
A jury convicted appellant of one count of aggravated assault
and one count of aggravated sexual assault. 
On November 4, 2005, the trial court sentenced appellant to confinement
for 99 years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a notice of
appeal on November 23, 2005.  
On April 6, 2006, this court ordered a hearing to determine
why appellant=s counsel had not filed a brief in
this appeal.  On April 13, 2006, the trial
court conducted the hearing, and the record of the hearing was filed in this
court on May 17, 2006.




At the hearing, appellant, together with his counsel,
confirmed that appellant had agreed to withdraw his notice of appeal in this
case as part of his plea bargains in related cases.  Accordingly, the trial judge determined that
appellant no longer wishes to pursue this appeal.
Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex.
R. App. P. 42.2(a).  However,
based upon the testimony at the hearing that appellant does not want to
continue his appeal, we conclude that good cause exists to suspend the
operation of Rule 42.2(a) in this case.  See
Tex. R. App. P. 2.
Accordingly, we dismiss the appeal. 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed May 25, 2006.
Panel consists of
Justices Anderson, Edelman, and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).